Order entered September 27, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-11-01619-CV

  LISLE PATTON AND BARRETT DAFFIN FRAPPIER TURNER & ENGEL, L.L.P.,
F/K/A BARRETT BURKE WILSON CASTLE DAFFIN & FRAPPIER, L.L.P., Appellants

                                               V.

                           COLLIN D. PORTERFIELD, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-07440-A

                                           ORDER
       Before the Court is appellee Collin D. Porterfield’s September 16, 2013 motion seeking

an extension of time to file his motion for rehearing. The opinion issued in this cause on August

30, 2013. The deadline for filing a motion for rehearing in this cause was September 16, 2013.

See TEX. R. APP. P. 10.5(b)(1)(A). Appellee Collin D. Porterfield requests an extension until

October 1, 2013, because he is an attorney and is representing his clients in an adversary

proceeding that is set for trial on September 18–19, 2013. See TEX. R. APP. P. 10.5(B)(1)(B), (C).

No previous extensions have been requested. See TEX. R. APP. P. 10.5(B)(1)(D). Appellee

Collin D. Porterfield acknowledges that Appellants Lisle Patton and Barrett Daffin Frappier

Turner & Engle, L.L.P., oppose his motion. See TEX. R. APP. P. 10.3(a).
       The Court GRANTS appellee Collin D. Porterfield’s September 16, 2013 motion

requesting an extension of time to file his motion for rehearing. The Court ORDERS appellee

Collin D. Porterfield to file his motion for rehearing no later than 5:00 p.m., October 1, 2013.




                                                      /s/    DOUGLAS S. LANG
                                                             JUSTICE